UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OKLAHOMA

1. ADAM COX and )
2. KIMBERLY COX, )
)
Plaintiffs, )
)
V. ) Case No. 18-cv-117-CVE-JFJ
)
1, SWIFT TRANSPORTATION CO. OF _ )
ARIZONA, LLC, )
2. SAI WAI, )
)
Defendants, )
)
and )
)
1. ATLANTIC SPECIALTY )
INSURANCE COMPANY, )
)
Intervenor. )

 

PLAINTIFFS’ RESPONSE AND OBJECTION TO DEFENDANTS’
MOTION FOR SANCTIONS FOR SPOLIATION OF EVIDENCE

 

COME NOW Plaintiffs, by and through their counsel, and for their Response and
Objection to Defendants’ Motion for Sanctions regarding the allegation of spoliation,
Plaintiffs state as follows:

ARGUMENT & AUTHORITY

Spoliation is defined as “[t]he destruction of evidence.” Patel v. OMH Med. Ctr.,

Inc., 1999 OK 33, 987 P.2d 1185, 1202 (Okla. 1999). “Spoliation occurs when evidence

relevant to prospective litigation is destroyed, adversely affecting the ability of a
litigant to prove his or her claim.” /d. (emphasis added). As shown throughout this

Response and Objection, the “critical evidence” that was allegedly destroyed has no
bearing on the Plaintiffs’ claims or the Defendants’ defenses, even assuming arguendo that
the Plaintiffs’ were ever in possession of the same after the crash.

Defendants’ request for sanctions for alleged spoliation of evidence is nothing more
than an attempt to create a sham issue in order to normalize or somehow negate Swift’s
own destruction of evidence. Plaintiffs are seeking sanctions for Swift’s destruction of
evidence, the remedies for which vary from directed verdict to an adverse inference
instruction.' Essentially, Defendants have now fabricated a dispute regarding Plaintiffs’
evidence after the close of discovery in order to say, “they did it, too.” Yet, the evidence
Swift purports was destroyed by Plaintiff has not been in his possession since he was
extracted from his CMV and flown to a hospital for emergency medical care on the night
of the crash. On the other hand, Defendant Swift was the sole possessor of the evidence it
destroyed after the crash. There is a drastic dissimilarity between the two.

Defendants’ arguments regarding Plaintiffs’ driver logs are without merit and a last-
ditch effort to create another evidentiary dispute. Defendants argue that “even though his
cell phone was removed at some point after the accident,” he did not retrieve the log book
from his truck, therefore he has destroyed the evidence. In reality, Plaintiff Adam Cox’s
brother-in-law did retrieve the phone because Plaintiff was in the hospital for the five
weeks following the crash. The cell phone was completely destroyed in the collision. See
Exhibit 1, Deposition of Adam Cox, 140:2-8. Given the severity of the collision, the log

book containing his written logs was destroyed as well. See Exhibit 2, Plaintiff Adam

 

' See Plaintiffs Adam and Kimberly Cox’s Motion for Sanctions Pursuant to Federal Rule 37 for Defendant Swift’s
Spoliation of Evidence [Doc. 88], filed June 20, 2019.

2
Cox’s Responses to Defendants’ Requests for Production of Documents, Nos. 12 and 15.
On the contrary, none of the evidence that Defendant Swift has destroyed was affected by
the crash.

Defendants rely on the Affidavit of Paul Koons for the proposition that Plaintiff
destroyed the ECM on his CMV. Mr. Koons, the Emergency Response Director for the
company that hauled off the pieces of Plaintiff's tractor after the crash, states that he held
the ECM for a month before sending it to a scrap yard. Defendants argue that they have
been prejudiced by the Plaintiffs’ failure to preserve the ECM, which would provide
information regarding speed and hard-braking, if any, for the time of the crash.

Defendants have conveniently failed to disclose to the Court that Plaintiffs’ GPS
tracker data for the trailer Plaintiff was transporting was produced to Defendants early in
litigation. See Exhibit 3, ibright Enterprise Activity-Detail printout. This document shows
when the trailer began to be in service at 5:00 p.m. on July 30, 2017 and the location,
Denton, Texas. It also shows that at 12:30 a.m. on July 31, 2017, just minutes before the
collision, the vehicle was travelling at 115.9 kilometers per hour, which equates to 72 miles
per hour. Only 3 minutes and 4.2 kilometers (2.6 miles) later, the collision occurred. This
document coincides with Plaintiff's testimony regarding his speed and when he began to
work on July 30, 2017. Clearly, the evidence provides Plaintiffs’ speed AND the hours of
service that Defendants’ allege can no longer be ascertained.

Defendants further argue that Plaintiffs’ “interrogation” of Trooper McCarthy or the
Parkland Health System information sheet shows intent to pursue litigation. However,

nothing in the transcript of the conversation with Trooper McCarthy suggests litigation.

3
On the contrary, it shows Plaintiff Adam Cox and his sister inquiring as to how the crash
occurred and the factors that led to him being there. Plaintiffs would have been interested
in how the crash occurred, the other driver’s actions and the Trooper’s opinions regardless
of whether litigation was anticipated. Any person sustaining severe injuries would want to
have a conversation with the investigating officer as Plaintiff Adam Cox did, even from
his hospital bed. It cannot be said that the conversation implies anything more than a
justifiable interest in the officer’s investigation.

As for the Parkland Health System information sheet, Defendants again mislead the
Court regarding what the actual evidence is. At the bottom left-hand corner of Exhibit 3 to
Defendants’ Motion, the document reads: “Printed on 7/3/18 2:06 PM.” The “Encounter
date” is located at the top and references the date Plaintiff Adam Cox initially became a
patient of Parkland Health System, September 5, 2017. Plaintiffs’ counsel was not
associated with Plaintiffs until October of 2017. The information sheet has clearly been
updated since September 5, 2017, up to the print date of July 3, 2018, to contain Plaintiffs’
counsel’s email address. Consequently, nothing in the information sheet can be construed
as a showing of intent or anticipation of litigation.

Finally, even if this Court determines that Plaintiffs’ had a duty to preserve this
information, Defendants cannot show that they will be adversely affected by the inability
to procure and use the information. The only information not provided by the ibright
Enterprise Activity-Detail printout that Defendants allege is important and could have been
obtained from the ECM is braking data. Yet, Defendants’ expert Scott Haney opines that

Plaintiff did not apply his brakes at all before the collision. See Exhibit 4, Excerpt of the

4
Report of Scott Haney, p. 3. Further, the only witness to the crash, Durrance Johnson,
testified that he did not see any brake lights illuminate on Plaintiffs’ trailer. See Exhibit 5,
Deposition of Durrance Johnson, 63:23-25. The evidence shows that Plaintiff Adam Cox
did not apply his brakes before the collision. He did not have time. This is not contested.
Thus, the braking data is not relevant to the present claims or defenses. The evidence
relevant to the issues of Plaintiff's speed and hours of service is contained in the ibright
Enterprise Activity-Detail printout, thereby making the ECM data and log book surplus
evidence at best and provides the information Defendants seek to utilize as part of their
defense.
CONCLUSION

WHEREFORE, Plaintiffs respectfully requests this Court deny Defendants’ Motion
in its entirety, along with any other-relief this Court deems equitable and just. Plaintiffs’
driver logs and ECM data have no bearing on the claims or defenses in this case other than
the data that has already been disclosed in the ibright Enterprise Activity-Detail printout
and the multitude of other discovery responses and testimony. Furthermore, Plaintiff Adam
Cox’s driver logs were destroyed in the crash, which occurred due to Defendants’
negligence, and was in a hospital bed when the ECM was sent to the scrap yard. Plaintiffs
cannot be sanctioned for occurrences out of their control and for the loss of data that has

no relation to the claims and defenses in this matter.
Respectfully submitted,

/s/ Jim Buxton

Jim Buxton, OBA #19057
Buxton Law Group

1625 N. Classen Blvd.
Oklahoma City, OK 73106
Telephone — (405) 604-5577
Facsimile — (405) 604-5578

and

/s/Jacquelyn Ford

Jacquelyn Ford, OBA #21179
Ford Law

1621 N. Classen Blvd.
Oklahoma City, OK 73106
Telephone — (405) 604-3200
Facsimile — (405) 239-2595
jacqui@fordlawoke.com
Attorneys for Plaintiffs
CERTIFICATE OF SERVICE

I hereby certify that on the aS day of July 2019, I electronically transmitted the
attached document to the following counsel of record:

Robert P. Coffey

Timothy S. Harmon, Sr.

Robert E. Applegate

Coffey Senger & McDaniel, PLLC
4725 East 91" Street, Suite 100
Tulsa, OK 74137
robert@csmlaweroup.com
tim@csmlawgroup.com
applegate@csmlaweroup.com

Keith Russell Breechen
Johnson Hana & Vosler

9801 N. Broadway Ext.
Oklahoma City, OK 73114
kbreechen@johnsonhanan.com

Stephen A. Smith

Matthiesen, Wickert & Lehrer, SC
1111 East Summer Street

P.O. Box 27060

Hartford, WI 53027-0670

ssmith@mwl-law.com

 

/s/ Jim Buxton
Jim Buxton
